Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 7/5/2022, wherein claims 32 was amended; and claim 36 was canceled. Claim 38 remains withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Giornelli (EP 1746031) in view of Keberlein (US 2005/0000976) and Fath et al. (US 7,686,162).
Regarding claim 32, Giornelli discloses a packaging system (See Figs. 1-4) comprising a plurality of sub units (2, shown in Figs. 1 an 4), the sub units having a tapered structure towards a narrow end from a first opposing surface (at 3) at an end opposite the narrow end, each of the sub units are shaped as one of a pyramid or as a frustum of a pyramid (See Figs. 1 and 4), wherein six stacked sub units are configured to be positioned so that they form a cube (as shown in Fig. 3) and so that first opposing surfaces of the sub units form an outside of the cube (as shown in Fig. 3). Giornelli discloses the claimed invention except for the six sub units in the cube being detached and the housing.
Regarding the sub units in the cube being detached, Keberlein teaches it is well known in the art for a packaging system (100 shown in Fig. 7) to be formed by detached/separate sub units (110a-110f) for the purpose of forming a single packaging system from multiple individual sub units for constituting an attractive point of purchase display while allowing individual sub units to be removed for individual use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub units of Giornelli to be separate from one another upon forming the cube as taught by Keberlein in order to allow for conveniently removing a single sun unit at a time. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Regarding the housing, Fath teaches it is well known in the art for a collection of objects (60) to be disposed within a housing (see carton at the bottom of Fig. 7), wherein the housing has inner walls and the objects have outer boundaries and are stacked in the housing such that the outer boundaries of the collection of objects are positioned adjacent the inner walls of the housing, for the purpose of holding a collection of objects together for transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collection of cubes of Giornelli-Keberlein within a housing as taught by Fath in order to transport a larger number of cubes/sub units together.
Regarding claim 33, Giornelli-Keberlein-Fath discloses side walls of the sub units mutually support each other force-wise when the collection of cubes is subjected to an external force (inward facing tapered walls of sub units 2 of Giornelli receive forces from the other sub units since they are in contact with one another and provide support for one another).
Regarding claims 34-35, Giornelli discloses a substantial part of the outer surface of each sub unit mutually supports at least four other sub units (e.g. the sub unit that is facing downward that is in contact with a supporting surface supports the remaining five sub units which are positioned above the lower sub unit), the substantial part of the outer surface of each the sub unit being more than 90% of the total outer surface of the sub unit (i.e. 100% of the outer surface of the downward facing sub unit).
Regarding claim 37, Giornelli discloses sidewalls of the sub units taper inwardly at 45 degrees.
Regarding claim 39 Giornelli discloses the first opposing surfaces of the sub units are provided with respective lids (at 3).

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that Giornelli teaches pyramid-shaped containers that are attached to one or two other pyramid-shaped containers in a such a way that they are foldable into a cube wherein the mating sides in the folded cubes are attached to each other with adhesive bonds or labels. Therefore, Giornelli clearly teaches away from forming a cube of detached, pyramid-shaped units.
Regarding Applicant’s argument, as described in the rejection above, Examiner acknowledges that Giornelli discloses pyramid-shaped containers that are attached to one another with adhesive bonds or labels. Keberlein is used for the teaching of forming a single packaging system (See Figs. 7-8) from multiple individual sub units (110) for constituting an attractive point of purchase display while allowing individual sub units to be removed for individual use. Modifying the sub units of Giornelli to be separate from one another after forming the cube would allow for conveniently removing a single sun unit at a time. Giornelli does not teach away from the combination since the system would still function the same, i.e. the sub units would still be assembled into a cube structure, except would now allow for individual removal of sub units, if desired. 
Applicant argues that Keberlein discloses a tissue container which is shaped as a polyhedron with three contiguous rectangular faces and two opposing triangular faces wherein the triangular faces are separated from each other by the rectangular faces (paragraph 0019). Thus, the tissue container is a triangular prism. Figures 7 and 8 of Kebelein show an assembly of six such tissue containers arranged next to each other, forming a hexagonally shaped assembly, with the top side and bottom side of the package being flat. The objective of Keberlein is given in paragraph 0004 which states "...it would be desirable to have a facial tissue container that reduces the tendency of the tissues to fall back into the container," and in paragraph 0005 which states "...it would also be desirable to have a tissue container that is readily distinguishable from other tissue containers and that provides desirable marketing characteristics as seen by the customer and that may be packaged in an attractive arrangement in a point of purchase display or at the point of sale." Thus, Keberlein is concerned with designing the tissue containers so that tissues do not fall back into the container when in use, and to provide desirable marketing characteristics. The hexagonally shaped assembly is arranged on a similarly hexagonally shaped support plate, but no storage box or similar item is mentioned in Keberlein, which is understandable since one of the objectives was to provide tissue containers with desirable marketing characteristics on the sides facing outwardly. These marketing characteristics would obviously disappear if the assembly is arranged in a box.
Regarding Applicant’s argument, the Keberlein reference was merely used for its teaching of forming a single packaging system (See Figs. 7-8) from multiple individual sub units (110) for constituting an attractive point of purchase display while allowing individual sub units to be removed for individual use. The specific shape of the containers (sub units) is irrelevant. One of ordinary skill in the art, seeking to solve the problem of stacking sub units together to form a single packaging system would have naturally looked to other references addressing stacking sub units in an attempt to find a solution.
Giornelli does not disclose any form of a packaging system comprising a housing with inner walls, wherein a collection comprising one or more cubes, each formed by six detached, pyramid-shaped sub-units or containers, are stacked such that the outer boundaries of the collection is positioned adjacent the inner walls of the housing.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Fath is used for its teaching of collection of objects (60) to be disposed within a housing (see carton at the bottom of Fig. 7), wherein the housing has inner walls and the objects have outer boundaries and are stacked in the housing such that the outer boundaries of the collection of objects are positioned adjacent the inner walls of the housing, for the purpose of holding a collection of objects together for transportation.
Applicant argues that Fath discloses a cigarette carton for ten packs of cigarettes (col. 1, lines 16 and 17). The ten packs of cigarettes are provided with a standard rectangular shape and fit into the cigarette carton as shown in figures 3, 7, 8 and 11. Furthermore, the cigarette packs are held together with a promotional sheet to which the cigarette packs are glued (col. 6, lines 23-27 and col. 6, line 64-col. 7, line 2). Hence, ten cigarette packs are securely fixed into a single unit of cigarette packs. The result is that the individual cigarette packs are not movable relative to each other. As mentioned above, each individual cigarette pack has a rectangular cross section in all three planes (in the three x, y, z dimensions). Consequently, the cigarette packs are substantially unable to move in response to any external force or impact and, when subjected to an external force or impact would therefore simply be squeezed together and their contents could be damaged. Thus, there is nothing disclosed in Fath that would provide a person skilled in the art with any hints of arranging detached pyramid-shaped sub-units forming a cube into a housing.
Regarding Applicant’s argument, the Fath reference was merely used for its teaching of disposing a collection of objects within a housing for the purpose of transporting a plurality of objects together.
In response to Applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988);  In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the Keberlein reference clearly provided the suggestion and motivation to modify Giornelli, i.e., the advantage of allowing for conveniently removing a single sun unit at a time from a stacked collection.  Furthermore, the Fath reference clearly provided the suggestion and motivation to modify Giornelli, i.e., the advantage of transporting a plurality of cubes/sub units together. 
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735